Citation Nr: 0202184	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which declined to reopen the veteran's 
claim for service connection for a low back disability.  The 
veteran subsequently perfected this appeal.

In July 1999, the Board remanded the case for additional 
development.  Upon completion of the required development, 
the case was returned to the Board.  In June 2000, the Board 
reopened the veteran's claim and denied it as not well-
grounded.

The veteran appealed the Board's June 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated December 21, 2000, the Court vacated that 
part of the Board's June 2000 decision which denied service 
connection for a low back disability.  In accordance with an 
Unopposed Motion for Remand, this issue was returned to the 
Board for further development and adjudication.  The 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings indicated that this claim needs to be 
readjudicated in light of the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001).


REMAND

In May 1999, a videoconference hearing was held before a 
member of the Board.  In November 2001, the veteran was 
notified that the Board member who conducted his hearing is 
no longer employed by the Board.  The veteran was further 
notified that he had a right to another Board hearing and was 
requested to clarify whether he wanted another hearing.  
Subsequently, the veteran responded indicating that he wants 
a hearing before a member of the Board at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




